Case 1:20-cv-01132-WJM-NYW Document 17 Filed 06/11/20 USDC Colorado Page 1 of 11
                                                                                         FILED
                                                                              UNITED STATES DISTRICT COURT
                                                                                   DENVER, COLORADO
                                                                                       6/11/20
                                                                                JEFFREY P. COLWELL, CLERK



                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF COLORADO

   Civil Action No.: 20-CV-01132-NYW

   Kern Salomon, Nathan Tsui and Linda Housley

   Plaintiffs,

   v.

   CEC Entertainment d/b/a Chuck E. Cheese,

   Defendant,



                        FIRST AMENDED COMPLAINT AND JURY DEMAND



           Plaintiffs Kern Salomon, Nathan Tsui and Linda Housley (“Salomon” “Tsui” “Housley”

   collectively the “Plaintiffs”), by and through undersigned counsel, files this First Amended

   Complaint against Defendant CEC Entertainment d/b/a Chuck E. Cheese (“CEC” or “Defendant”)

   and states as follows:

                                           NATURE OF ACTION

           This is an action under Title VII of the Civil rights Act of 1964 (“Title VII”) and the

   Colorado Anti-Discrimination Act (“CADA”), C.R.S. § 24-34-401, et seq. to correct unlawful

   employment practices on the basis of national origin, race and retaliation, and to provide

   appropriate relief to Plaintiffs. Defendant has engaged in a pattern or practice of discrimination

   against the Plaintiffs. Defendant also subjected Plaintiffs to a hostile work environment on the

   basis of national origin and/or race.
Case 1:20-cv-01132-WJM-NYW Document 17 Filed 06/11/20 USDC Colorado Page 2 of 11




                                              PARTIES

   1.     Plaintiffs Kern Salomon (“Salomon”), Nathan Tsui (“Tsui”) and Linda Housley

   (“Housley”), at all relevant times herein, were and are citizens of the State of Colorado and. All

   the events and transactions upon which this suit is based occurred in the State of Colorado.

   2.     Plaintiffs Salomon and Housley are members of a protected class of individuals as defined

   by 42 U.S.C. § 2000e et seq and C.R.S. § 24-34-402. Specifically, Salomon is a Hispanic Male

   and Housley is Hispanic Female.

   3.     Plaintiff Tsui is a member of a protected class of individuals as defined by 42 U.S.C. §

   2000e et seq and C.R.S. § 24-34-402. Specifically, Tsui is an Asian Male.

   4.     Defendant is an employer as defined by C.R.S. § 24-34-401(3) with a principal office

   located at 1707 Market Place Blvd., Suite 200, Irving, TX 75063 and a registered agent located at

   1560 Broadway, Suite 2090, Denver, CO 80202.

                                           JURISDICTION

   5.     Jurisdiction is invoked pursuant to 28 U.S.C. §§451, 1331, 1337, 1343 and 1345. This

   action is authorized and instituted pursuant to Sections 706(f)(1) and (3) and 707 of Title VII of

   the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq. (“Title VII”) as well as

   C.R.S. §24-34-402. This Court has personal jurisdiction because Defendant transacts business in

   the State of Colorado.

                                  ADMINISTRATIVE HISTORY

   6.     Plaintiff Salomon has timely and properly exhausted his administrative remedies by filing

   an initial charge with the Equal Employment Opportunity Commission (EEOC) on May 4, 2016

   based upon grounds of discriminated based upon national origin, race and retaliation.


                                                   2
Case 1:20-cv-01132-WJM-NYW Document 17 Filed 06/11/20 USDC Colorado Page 3 of 11




   7.     Plaintiff Housley has timely and properly exhausted her administrative remedies by filing

   an initial charge with the Equal Employment Opportunity Commission (EEOC) on May 4, 2016

   based upon grounds of discriminated based upon national origin, race, age and retaliation.

   8.     On or about October 15, 2019, Plaintiff Salomon received a probable cause determination

   from the EEOC. The determination stated in relevant part, “there is reasonable cause to believe

   [Defendant] violated Title VII, as alleged, in that [Plaintiff] was subjected to a hostile environment

   based upon his national origin, Mexican. Additionally, the evidence gathered supports that

   [Defendant] violated Title VII when [Plaintiff] was forced constructively discharged due to the

   [Defendant’s] failure to correct the unlawful conduct.”

   9.     On or about October 15, 2019, Plaintiff Tsui received a probable cause determination from

   the EEOC. The determination stated in relevant part, “there is reasonable cause to believe

   [Defendant] violated VII, as alleged, in that [Defendant] paid [Plaintiff] a lower wage and when

   [Defendant] subjected him to a hostile environment based on is race (“Asian”). Additionally,

   evidence supports that [Defendant] violated Title VII when [Plaintiff] was forced to resign his

   position due to the [Defendant’s] failure to correct the unlawful conduct after [Plaintiff]

   complained about it.”

   10.    On or about October 15, 2019, Plaintiff Housley received a probable cause determination

   from the EEOC. The determination stated in relevant part, “There is reasonable cause to believe

   [Defendant] violated Title VII, as alleged, in that [Defendant’s] management retaliated against

   [Plaintiff] by making a threatening statement to [Plaintiff] that’s he was “more of a problem than

   she was worth” and informed [Plaintiff] that she would need to work at a different job location

   which was substantially farther away from her residence than her assigned job location. The


                                                     3
Case 1:20-cv-01132-WJM-NYW Document 17 Filed 06/11/20 USDC Colorado Page 4 of 11




   imposition of these terms and conditions subjected [Plaintiff] to a constructive discharge from her

   job on or about July 27, 2015.”

   11.    This lawsuit is timely filed within ninety (90) days after Plaintiffs receipt of a Notice of

   Right to Sue from the EEOC dated January 31, 2020.

                                     FACTUAL ALLEGATIONS

   12.    Plaintiffs incorporate by reference their prior allegations.

   13.    Plaintiff Tsui began working for Defendant on or about October 8, 2012. He was promoted

   to the managerial position of Opening Coordinator on or about July 21, 2014.

   14.    Plaintiff Salomon began working for Defendant in or around November 2013 as a Senior

   Manager.

   15.    Plaintiff Housley began working for Defendant on or about July 21, 2015, as a Store

   Manager.

   16.    During all relevant times, Sarah Smith (“Smith”) was the General Manager and Plaintiffs’

   Supervisor.

   17.    Salomon is a Hispanic male.

   18.    Tsui is an Asian male.

   19.    Housley is a Hispanic female.

   20.    At all times during their employment Plaintiffs each performed their job in a satisfactory

   manner.

   21.    During their employment Plaintiffs were harassed by Smith because of their race and/or

   national origin.

   22.    Smith made several racist comments to Salomon beginning January 2014.


                                                    4
Case 1:20-cv-01132-WJM-NYW Document 17 Filed 06/11/20 USDC Colorado Page 5 of 11




   23.     Smith stated to Salomon, “I would love to move to Cancun but I don’t know if I can deal

   with all of the Mexicans there.”

   24.     Smith would assign Salomon the tables that had Hispanic customers and state it was

   because the Mexican “tipped badly.”

   25.     Smith told Salmon that he “probably crossed the border.”

   26.     In or around March 2015, two Caucasian employees were hired whose duties were less

   than a manager. The two employees were hired at a higher hourly rate than Tsui made in a

   managerial position.

   27.     Smith began to purposefully short staff Tsui’s shifts and then complained about things not

   being done correctly. However, Caucasian employees were not reprimanded by Smith if they were

   in similar situations.

   28.     Smith once remarked that Asians were bad drivers. She also mimicked an Asian person by

   squinting her eyes and asked, “who am I?” Her response was, “an Asian driving.”

   29.     Smith would specifically assign any tables with Asians and minority customers to Tsui.

   30.     Tsui was subjected to unequal terms of employment compared to Caucasian employees.

   Tsui was forced to work every weekend. Caucasian employees made more than Tsui and were not

   required to work every weekend.

   31.     Tsui was assigned to train inexperienced new employees that were hired at a higher rate of

   pay. These employees were Caucasian females and immediately given lead positions. They had

   less experience and seniority than Tsui but were paid more.

   32.     During this time Defendant posted an advertisement for open entry-level positions offering

   up to $11.00 an hour which was more than Tsui was making after nearly three (3) years of


                                                   5
Case 1:20-cv-01132-WJM-NYW Document 17 Filed 06/11/20 USDC Colorado Page 6 of 11




   employment.

   33.    On or about March 16, 2015, Plaintiffs Salomon and Tsui contacted Human Resources

   Paige Thomas (“Thomas”) and District Manager Wayne Tennis (“Tennis”) regarding the

   harassment they continued to experience. Plaintiffs also reported that their concerns that Smith

   was stealing from the nightly deposits and forging their signatures on the deposit logs.

   34.    Salomon and Tsui informed HR and Tennis that Smith would instruct them not to deposit

   any overages. Smith would take these overages for her own benefit. Smith would then take the

   difference out of the registers on Salomon and Tsui’s shifts so she could blame them for shortages.

   35.    Salomon asked Thomas during his call if the information would be kept confidential.

   Salomon was assured the information would remain confidential.

   36.    Following their complaint, Smith was issued a write up from Corporate. She began to

   immediately retaliate against Tsui and Salomon.

   37.    When Salomon reported to work the next day he was told by another employee that Smith

   knew Salomon had made a complaint. Smith stated that Salomon, “threw her under the bus” and

   that “everyone was going to hate him.”

   38.    On or about April 26, 2015, Salomon contacted Tennis and complained that he was being

   retaliated against by Smith for lodging a complaint against her. Tennis stated that he was in the

   process of an investigation.

   39.    Upon information and belief, no investigation was ever conducted.

   40.    On or about July 21, 2015, Plaintiff Housley was hired.

   41.    During the week of July 21, 2015 through July 27, 2015, Housley was also subjected to

   racism and discrimination.


                                                    6
Case 1:20-cv-01132-WJM-NYW Document 17 Filed 06/11/20 USDC Colorado Page 7 of 11




   42.       An employee named Hailey (last name unknown) told Housley that “I f***** hate

   Mexicans." When Housley told Hailey that she was Mexican, Hailey walked away.

   43.       Housley reported Hailey and the discriminatory comments to Tennis. Tennis stated, “you

   are more trouble than you are worth.” Tennis did not investigate the complaints or reprimand

   Hailey.

   44.       Housley was also told that she would be transferred to another location far away from her

   residence. This was in retaliation for complaining about the discrimination.

   45.       On July 27, 2015, Housley was constructively discharged.

   46.       On or about August 17, 2015, Salomon reported that Hailey was making racist remarks

   about Mexicans to Salomon and another employee. This was Salomon’s second complaint about

   this particular employee.

   47.       Salomon recommended Smith terminate the employee. Instead, Smith promoted the

   employee.

   48.       On or about October 6, 2015, Salomon contacted Thomas once again to follow up on the

   status of the investigation and to lodge further complaints about the discrimination he was still

   experiencing. There was never any resolution.

   49.       Following Hailey’s promotion, she became team lead. She retaliated against Salomon and

   would create messes so that Salomon would be forced to clean them up. The environment was

   very hostile.

   50.       On or about October 11, 2015, Salomon was forced to resign. Salomon stated, that “Due

   to the very hostile work environment cause by retaliation and discrimination, and after several

   attempts to fix the situation through the District and HR managers I am left with no other option


                                                     7
Case 1:20-cv-01132-WJM-NYW Document 17 Filed 06/11/20 USDC Colorado Page 8 of 11




   to put in my resignation.”

   51.    When Tim Kerum (“Kerum”), Defendant’s Regional Vice President, learned about

   Salomon’s resignation, Kerum asked Salomon “Do you plan to open a cleaning business?” Wayne

   was insinuating that Mexicans work in the cleaning industry.

   52.    On or about October 26, 2015, Tsui was constructively discharged.

                                   FIRST CLAIM FOR RELIEF
                         (National Origin Discrimination 29 C.F.R. § 1606.1)
   53.    The preceding allegations are incorporated by reference as if fully stated herein.

   54.    Defendant is an employer as that term is defined under Title VII.

   55.    Plaintiffs Salomon and Housley are Mexican Americans.

   56.    Plaintiff Tsui is an Asian American.

   57.    Defendant knowingly and willfully subjected Plaintiffs to national origin and/or race

   discrimination.

   58.    Defendant engaged in a pattern or practice of discriminating against Plaintiffs based upon

   their national origin and/or race.

   59.    Defendant knew its actions violated Title VII, or it was recklessly indifferent in that regard.

   60.    As a direct and proximate result of the foregoing actions of Defendant, Plaintiffs suffered

   and will continue to suffer, damages including but not limited to loss of front pay and back wages,

   earnings, benefits, insurance premiums, health care costs, diminution of future earning capacity,

   non-economic damages such as, but not limited to, mental anguish, inconvenience, attorney fees,

   costs and expenses, and other damages to be determined at trial.




                                                    8
Case 1:20-cv-01132-WJM-NYW Document 17 Filed 06/11/20 USDC Colorado Page 9 of 11




                                    SECOND CLAIM FOR RELIEF
                                       (Retaliation—Title VII)
   61.     The preceding allegations are incorporated by reference as if fully stated herein.

   62.     Defendant has engaged in unlawful retaliatory practices in violation of Section 704(a) of

   Title VII, 42 U.S.C. § 2000e-3(a) by terminating/forcing the resignation of the employment of the

   Plaintiffs because they opposed discriminatory practices.

   63.     The effect of the events described above have been to deprive Plaintiffs of equal

   employment opportunities in retaliation for exercising his federally protected rights.

   64.     Plaintiffs complained several times throughout their employment about the discrimination

   they received. Nothing was done.

   65.     Other colleagues were aware of the discrimination and harassment that Plaintiffs received

   and still nothing was done.

   66.     The unlawful employment practices described above were intentional.

   The unlawful employment practices described above were done with malice or with reckless

   indifference to the federally protected rights of Plaintiff.

                                  THIRD CLAIM FOR RELIEF
                Discrimination in Violation of the Colorado Anti-Discrimination Act
                                     (C.R.S. § 24-34-402(1)(a))

   67.     Plaintiffs incorporates their preceding allegations by reference as if fully stated herein.

   68.     Defendant is an employer as defined by C.R.S. § 24-34-401(3).

   69.     Plaintiffs are members of a protected class of individuals based on national origin and/or

   race as defined by C.R.S. § 24-34-402(1)(a).

   70.     Plaintiffs were employees as defined by C.R.S. § 24-34-401(2) and at all times were

   qualified to perform the functions of their positions.

                                                      9
Case 1:20-cv-01132-WJM-NYW Document 17 Filed 06/11/20 USDC Colorado Page 10 of 11




   71.    Defendant willfully and intentionally subjected Plaintiffs to discrimination by making

   comments about them based upon their national origin and/or race.

   72.    Defendant knew its actions violated CADA or was recklessly indifferent in that regard.

   73.    As a direct and proximate result of the foregoing actions and conduct of Defendant,

   Plaintiffs have suffered, and will continue to suffer, economic damages including loss of back

   wages, front wages, and benefits, as well as non-economic damages including pain and suffering,

   humiliation, mental anguish, and inconvenience, Plaintiffs also seeks attorney’s fees, costs and

   expenses, and other damages to be determined at trial. Plaintiffs’ claim damages for these losses

   and injuries under C.R.S. § 24-34-405.

                              FOURTH CLAIM FOR RELIEF
    Hostile Work Environment – Harassment in Violation of the Colorado Anti-Discrimination
                                  Act (C.R.S. § 24-34-402(1)(a))

   74.    Plaintiffs incorporate the preceding allegations by reference as if fully stated herein.

   75.    Plaintiffs were subjected to harassing treatment because of their national origin and/or race.

   76.    The comments and treatment Plaintiffs experienced were unwelcome.

   77.    The treatment was sufficiently severe and pervasive to alter the conditions of Plaintiffs

   employment and created a hostile environment.

   78.    Plaintiffs found the working environment to be hostile.

   79.    A reasonable person in Plaintiffs circumstance would find the environment in which

   Plaintiffs worked to be hostile.

   80.    As a direct and proximate result of the foregoing actions and conduct of Defendant,

   Plaintiffs have suffered, and will continue to suffer, economic damages including loss of back

   wages, front wages, and benefits, as well as non-economic damages including pain and suffering,

                                                   10
Case 1:20-cv-01132-WJM-NYW Document 17 Filed 06/11/20 USDC Colorado Page 11 of 11




   humiliation, mental anguish, and inconvenience, Plaintiffs also seeks attorney’s fees, costs and

   expenses, and other damages to be determined at trial. Plaintiffs’ claims damages for these losses

   and injuries under C.R.S. § 24-34-405.

          WHEREFORE, Plaintiffs Kern Salomon, Nathan Tsui and Linda Housley respectfully

   requests that this Court enter judgment in their favor and against Defendant, and award them

   damages for back pay, front pay, benefits, pre-judgment interest, liquidated damages, costs, expert

   fees, attorney’s fees, and such other and further relief as this Court deems proper


   PLAINTIFFS DEMAND A TRIAL BY JURY


   DATED this 10th day of June 2020.


                                                 /s/ :Sara A. Green
                                                 Sara A. Green
                                                 BACHUS & SCHANKER, LLC
                                                 101 W. Colfax Ave., Suite 650
                                                 Denver, CO 80202
                                                 303-893-9800
                                                 sara.green@coloradolaw.net

                                                 Attorney for Plaintiffs




                                                   11
